DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Claims 1, 11-12, and 20-21 have been amended. Claims 1-24 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394).

Regarding claim 1, Chamdani teaches a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: N interconnection units (Fig. 4, Base Racks 300 & 301); M line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and X switching processing units (Fig. 4, 204, Switch Cards), wherein each of the N interconnection units is connected to at least one switch processing unit of the X switch processing units, wherein at least one of the X switch processing units is connected to an interconnection unit of the N interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 4, Line Cards Coupled to Backplanes), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 4, Four Switch Cards is greater than Two Backplanes). 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each backplane interconnection unit has a single line card coupled to it.
However, a different embodiment of Chamdani teaches wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (Col. 4, Lines 1-6, the base rack 300 includes 4 or 16 line cards. It will be appreciated that the number of line cards per base rack 300 is preferably a power of two, such as 4, 8, 16, 32, and so forth, however, the present invention is not limited to such numbers and can be configured to work with any number of line cards 202).
 It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of the different embodiment of Chamdani and include exactly one line card per backplane interconnection unit (i.e. two line cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani discloses that there can be any number of line cards and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements. 

Regarding claim 4, Chamdani teaches the connecting apparatus of claim 1. Chamdani further teaches wherein one of the N interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 4, 203, Backplane; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203).

Regarding claim 6, Chamdani teaches the connecting apparatus of claim 1. Chamdani teaches wherein one of the N interconnection units is connected to one of the X switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 7, Chamdani teaches the connecting apparatus of claim 1. Chamdani teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 8, Chamdani teaches the connecting apparatus of claim 1. Chamdani teaches wherein each of N (Fig. 4, 203, Backplanes), M (Fig. 4, 202, Line Cards), and X (Fig. 4, 204, Switch Cards) is greater than or equal two (Fig. 4, Two Backplanes, At Least Two Line Cards, Multiple Switch Cards). 

Regarding claim 10, Chamdani teaches the connecting apparatus of claim 1. Chamdani further teaches wherein each of the N interconnection units is a planar printed circuit board (Fig. 4, 203, Backplane PCB; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 11, Chamdani teaches a router (Fig. 4, Network Router System) comprising: a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: N interconnection units (Fig. 4, Base Racks 300 & 301); M line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and X switching processing units (Fig. 4, 204, Switch Cards), wherein each of the N interconnection units are connected to at least one switch processing unit of the X switch processing units (Fig. 4, Backplanes are coupled to Switch Cards), wherein at least one of the X switch processing units is connected to each interconnection unit of the N interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 4, Line Cards Coupled to Backplanes), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 4, Four Switch Cards is greater than Two Backplanes). 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each backplane interconnection unit has a single line card coupled to it.
However, a different embodiment of Chamdani teaches wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (Col. 4, Lines 1-6, the base rack 300 includes 4 or 16 line cards. It will be appreciated that the number of line cards per base rack 300 is preferably a power of two, such as 4, 8, 16, 32, and so forth, however, the present invention is not limited to such numbers and can be configured to work with any number of line cards 202).
 It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the router to incorporate the teachings of the different embodiment of Chamdani and include exactly one line card per backplane interconnection unit (i.e. two line cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani discloses that there can be any number of line cards and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements. 

Claims 2, 3, 12-15, 17-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Oelke (US 7,406,038).

Regarding claim 2, Chamdani teaches the connecting apparatus of claim 1. Chamdani does not explicitly teach wherein one of the N interconnection units is detachably connected to one of the X switch processing unit. 
Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the X switch processing unit (Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected; i.e. cards can be removed or added).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the switch cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of switch cards based on network performance required or switch card malfunction diagnosis. 

Regarding claim 3, Chamdani teaches the connecting apparatus of claim 1. Chamdani does not teach wherein one of the N interconnection units is detachably connected to one of the M line processing units. 
Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the M line processing units (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).  
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the line cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of line cards based on network performance required or line card malfunction diagnosis. 

Regarding claim 12, Chamdani teaches a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: M interconnection units (Fig. 4, Base Racks 300 & 301); X line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and N switching processing units (Fig. 4, 204, Switch Cards), wherein each of the M interconnection units is connected to at least one X line processing unit of the X line processing units (Fig. 4, Backplane connected to Line Card), wherein at least one of the X line processing units is connected to an interconnection unit of the M interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the N switch processing units is connected to exactly one respective interconnection unit of the M interconnection units (Fig. 4, Backplane Coupled to Switch Card), and wherein M is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), X is a positive integer indicating the number of line processing units (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of switch processing units and is greater than one (Fig. 4, Two Switches), and X is greater than or equal to M (Fig. 4, More Line Cards than Backplanes). 
Chamdani teaches multiple switch cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each backplane interconnection unit has a single switch card coupled to it.
Oelke teaches wherein each of the N switch processing units (Fig. 3, 300, Switch Card) is connected to exactly one respective interconnection unit of the M interconnection units (Fig. 3, Backplane) such that such that each of the N switch processing units is connected to a different exactly one interconnection unit of the M interconnection units than other switch processing units of the N line processing units (Col. 11, Lines 11-19, present invention takes advantage of the switching and rerouting capabilities of the system. Thus, if only a certain number of line cards 310 are implemented only a certain number of switch fabric cards 300 is needed. In case that the system has to be expanded, an additional switch fabric card 300 and more line cards 310 can be inserted into the chassis. In this embodiment, one chassis can receive up to three switch fabric cards 300 and up to 16 line cards 310. The process of changing and adding line cards and/or switch fabric cards).
 It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and include exactly one switch card per backplane interconnection unit (i.e. two switch cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani does not state a requirement for the number of switch cards (See Chamdani: Col. 5, Lines 51-52, In preferred embodiments, the base rack 300 includes 2 or 4 switch cards 204) and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements and avoid using more switch cards than is required (See Oelke: Col. 11, Lines 11-19). 

Regarding claim 13, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani does not explicitly teach wherein each of the M interconnection units is detachably connected to the at least one of the X line processing units. 
Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the X line processing unit (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the line cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of line cards based on network performance required or switch card malfunction diagnosis. 

Regarding claim 14, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani does not teach wherein one of the N interconnection units is detachably connected to one of the M line processing units. 
Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the N switch processing units (Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected; i.e. cards can be removed or added).  
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the switch cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of switch cards based on network performance required or line card malfunction diagnosis. 


Regarding claim 15, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein the one of the M interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 4, 203, Backplane; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203).

Regarding claim 17, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani teaches wherein one of the M interconnection units is connected to one of the N switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 18, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 19, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein the connecting apparatus is part of a router (Col. 8, Lines 49-55, After transmission across the backplane 203 (not shown) of remote base rack 301, packets are buffered in a buffer 630 in an appropriate subset 639 of queues 613 to be routed to the intended destination port 310. In some embodiments a single queue 613 can constitute the entire subset 639, however, in preferred embodiments the subset 639 includes, for example, 16 queues 613).

Regarding claim 20, Chamdani in view of Oelke teaches the connecting apparatus of claim 19. Chamdani teaches wherein one of the M interconnection units is connected to one of the N switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 21, Chamdani in view of Oelke teaches the connecting apparatus of claim 19. Chamdani teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 22, Chamdani in view of Oelke teaches the connecting apparatus of claim 13. Chamdani further teaches wherein each of M (Fig. 4, 203, Backplanes), X (Fig. 4, 202, Line Cards), and N (Fig. 4, 204, Switch Cards) is greater than or equal two (Col. 3, Lines 49-54, FIG. 3 is a logical diagram illustrating a base rack 300 of the present invention. The base rack 300 includes one or more line cards 202 in communication with one or more switch cards 204 across a backplane 203, and one or more Service Processor Cards (SPC) 305 also in communication via backplane 203). 

Regarding claim 24, Chamdani in view of Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein each of the M interconnection units is a planar printed circuit board (Fig. 4, 203, Backplane PCB; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Anderson (US 6,535,780).

Regarding claim 5, Chamdani teaches the connecting apparatus of claim 4. Chamdani does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Chamdani.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Oelke (US 7,406,038) and further in view of Anderson (US 6,535,780).

Regarding claim 16, Chamdani in view of Oelke teaches the connecting apparatus of claim 15. Chamdani does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Chamdani.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Allowable Subject Matter

Claims 9 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 9 and 23, none of the references shown alone or in combination teaches wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio, M being the positive integer indicating the number of line processing units; and each of the N interconnection units further comprises X third connectors directly connected to X corresponding fourth connectors included in a respective exactly one corresponding line processing unit, X being the positive integer indicating the number of switch processing units.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,274,696 discloses a high-speed router with multiple I/O switching cards coupled to a backplane. 
US PGPUB 2011/0002108 discloses multiple line processing units coupled to multiple interconnection units. 
US PGPUB 2012/0020373 discloses line cards daisy-chaining backplanes together 
US PGPUB 2008/0052436 discloses a single switch card on a single backplane PCB. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184